Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
Status of Claims
2.	Claims 7, 8, 15 and 16 are currently under examination wherein claim 7 has been amended in applicant’s amendment filed on March 17, 2021. Claims 11-14 and 17-22 have been cancelled by the applicant in the same amendment. 
Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The carbon mass content range of 0.0026% or less as claimed in claim 7 as amended is not supported by the paragraph [0068] 0f the instant specification as asserted by the applicant. In paragraphs [0068]-[0070] of the instant specification, the carbon mass content range is disclosed as 0.020% or less or preferably 0.0005-0.0200%. The carbon mass content of 0.0026% as listed in the Table 1 of the instant specification is just an exemplary carbon content within the disclosed range, it does not limit the highest carbon content of the claimed steel sheet at all. The applicant is required to identify the supports to the claimed features in the instant specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2012-251191 A).
	With respect to claims 7, 8, 15 and 16, JP (‘191 A) discloses an electrical steel sheet comprising a surface layer having a Si concentration changing continuously from a high concentration to a low concentration in a thickness direction of the steel sheet, an interface between the surface layer which would meet the boundary part as claimed and a central layer in which the Si concentration changes discontinuously and the central 
Response to Arguments
5.	The applicant’s arguments filed on March 17, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that JP (‘191 A) does not teach the C content range as claimed. In response, see the new grounds of rejection of the claimed C content range above.
Second, the applicant argues that JP (‘191 A)’s teaching that the stress concentration at the interface between the surface layer and central layer is relaxed (paragraph [0028]) does not teach the rapidly changing stress distribution as claimed. In response, the examiner notes that JP (‘191 A) does disclose that the surface layer has an in-plane tensile stress of 50-150 MPa in the direction parallel to the surface of the steel sheet and that the stress concentration at the interface between the surface layer and central layer is relaxed as discussed above. It would have been obvious to one of ordinary skill in the art that to relax a tensile stress, a compressive stress of the same magnitude and in the same direction would be required. Therefore, JP (‘191 A) at least suggests that the central layer would have an in-plane compressive stress of the same 
















 
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/7/2021